Title: David A. Leonard to Thomas Jefferson, 2 January 1814
From: Leonard, David A.
To: Jefferson, Thomas


          Dear Sir,  Bristol R. I. Jany 2. 1814
          I am mortified to state to you that in my letter addressed to you a few days ago enquiring concerning the Westtern Country, I omitted to mention one important article in the object of our company in their removal thither that is; We wish for a situation on some navigable waters, where we may be able, if inclined, to build vessels that we may enjoy in the interiour of our country some of that kind of commerce that many of us have been accustomed to in N. England. The reason of our troubling you in your tranquil retreat from publick life, with our enquiry is sincerely from the great confidence we have in your extensive view into the future destinies of our blessed country. From what we have read & heard of you in this respect, we could not consider our enquiries finished without soliciting your opinion where we had better look for a place of settlement; & in particular what is your view in respect to the Missouri Territory. We have such a consideration of your disposition to assist the laudable objects of your fellow citizens, as prevents us from fearing our intrusion on your attention wholly inadmissible. Dear Sir, A brief reply to our enquiry (should you deem it worthy your notice) would be the greatest kindness bestowed upon us.
          Yours very respectfully
          D. A
              Leonard
         